PER CURIAM.
We affirm the summary final judgment except as to appellant’s claim for rescission of a right-of-way deed. We believe that claim was not litigated in the prior bond validation proceedings challenged by appel*447lant and, hence, was not foreclosed by the termination of that litigation against appellant. Cf. McCoy Restaurants, Inc. v. City of Orlando, 392 So.2d 252 (Fla.1980). Our ruling is limited to the issue of whether the rescission claim is barred by the prior proceedings.
Accordingly, we affirm in part and reverse in part and remand for further proceedings consistent herewith.
ANSTEAD and LETTS, JJ., and OWEN, WILLIAM C., Jr., (Retired), Associate Judge, concur.